Notice of Pre-AIA  or AIA  Status
Claims 31-32 are objected to because of the following informalities:  
As to claims 31-32, “The non-transitory computer-readable medium according to claim 1” is objected to because it appears that it should be --The non-transitory computer-readable medium according to claim 29--.  The claims 31, 32 are non-transitory computer-readable medium and claim 29 is also non-transitory computer-readable medium.  Appropriate correction is required.
Claims 1-2, 5-10, 19, 22-32 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao L. Phan whose telephone number is (571)272-6976.  The examiner can normally be reached on Mon-Tue, Thurs-Fri. 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/DAO L PHAN/Primary Examiner, AU 3648